*411
Judgment affirmed.

Only one witness, Juhan, was introduced, so far as appears from the record. He testified : Plaintiff employed the law firm of Juhan & McDonald to institute this proceeding in the court of ordinary, agreeing that the attorneys’ fees should not be less than one third of the recovery. The questions involved- were many of them difficult, the labor great and the litigation tedious. Fi-' nally the attorneys succeeded in recovering judgment for plaintiff for $567.97 in the court-of ordinary, and defendant entered an appeal. Pending the appeal plaintiff through her husband informed witness that defendant had offered to settle with her for $500, and advised with witness as to the propriety of it, and as to whether witness would consent to the settlement. Witness advised that it be done, and that the money must be paid to him or he would not abide it. After this witness was informed that the settlement had been made by the plaintiff, defendant informing him that the settlement had been made by paying plaintiff in money, cotton, etc., and defendant asked witness whether or not witness’ fee had been paid and what it was. Witness then told defendant that the fee was one third of the recovery, that it had not been paid, and that he would hold defendant liable for it. Defendant said all the cotton paid had not been shipped, and that might be reached yet. Witness told him he should look to him for the fee. He never gave defendant any notice of the claim for fees until after the settlement had been consummated by the parties. In the conversation defendant said that Sexton had told him the fee was only $25, and, as witness recollects, defendant said he had the money and would pay that. The fee charged (one third of the recovery) was reasonable and just for the service rendered, and has not been paid.
S. J. Winn, for plaintiff in error.
Juhan & McDonald, contra.